DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
Case management conferences were scheduled on May 11, 2009, and July 14, 2009, to consider Plaintiff's appeal.
On April 3, 2009, and May 27, 2009, notices of the case management conference were sent to Plaintiff at 358 South 70th Street, Springfield, Oregon 97478, which was the address Plaintiff provided to the court. The notices were not returned as undeliverable. Plaintiff did not appear at the case management conferences.
When Plaintiff failed to appear for the May 11, 2009, case management conference, the court sent Plaintiff a letter, dated May 11, 2009, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiff did not provide a written explanation by May 26, 2009, for her failure to appear, the court would dismiss the appeal. On May 20, 2009, Plaintiff wrote that she was unable to appear because she had to take her daughter to the doctor. *Page 2 
In response to Plaintiff's explanation, the court scheduled the July 14, 2009, case management conference. On that day and at the scheduled time, Plaintiff was unavailable and a voice mail message was left.
Once again Plaintiff failed to appear at the time set for the conference. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of July 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJuly 15, 2009. The Court filed and entered this document on July 15,2009. *Page 1